         Case 1:17-cv-11681-GAO Document 96 Filed 07/01/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                             CIVIL ACTION NO. 17-11681-GAO

                   MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.,
                               Interpleader Plaintiff,

                                               v.

   KATHERINE FLANDERS-BORDEN, WILLIAM J. SHERRY, DAVID E. FLANDERS,
                KARYN S. BEEDY, and BRETT L. PETERSON,
                         Interpleader Defendants,


    WILLIAM J. SHERRY, DAVID E. FLANDERS, KARYN S. BEEDY, and BRETT L.
                                PETERSON,
                            Crossclaim Plaintiffs,

                                               v.

                            KATHERINE FLANDERS-BORDEN,
                                 Crossclaim Defendant.


                                   OPINION AND ORDER
                                        July 1, 2020

O’TOOLE, S.D.J.

       This is an interpleader action brought under 28 U.S.C. § 1335 to determine the proper

ownership, transfer, and/or distribution of assets of an account established by Alton “Roy” L.

Flanders (“Roy”) and held by Merrill Lynch, Pierce, Fenner & Smith. After their first motion for

summary judgment was denied by the Court (dkt. no. 73), the crossclaim plaintiffs, William J.

Sherry, David E. Flanders (“Flanders”), Karyn S. Beedy, and Brett L. Peterson, filed a second
             Case 1:17-cv-11681-GAO Document 96 Filed 07/01/20 Page 2 of 5



motion for summary judgment (dkt. no. 76) on Count I(ii) of the Interpleader Complaint. No timely

response by the crossclaim defendant, Katherine Flanders-Borden (“Borden”), has been filed. 1

        Count I(ii) of the Interpleader Complaint requests the Court to “require[e] the Interpleader

Defendants to interplead and settle among themselves their rights to [the cash management account

held by Merrill Lynch], or upon their failure to do so, enter[] judgment settling and adjusting the

claims and determining to whom the funds in the Account should be transferred and/or

distributed.” (Merrill Lynch, Pierce, Fenner & Smith Incorporated’s Compl. in Interpleader 12

(dkt. no. 1).) Each of the crossclaim plaintiffs is named as a beneficiary designee in a Transfer on

Death Agreement (“TOD Agreement”) applicable to the Merrill Lynch account. They each claim

an interest in the account, but have failed to settle among themselves their rights to it. While the

crossclaim plaintiffs consent to the distribution of the account in accordance with the TOD

Agreement, 2 Borden claims she should receive the entire amount in the account, arguing that the

TOD Agreement is invalid and unenforceable because Roy lacked the requisite capacity when he

signed it.

        Under Massachusetts law, a “contract is voidable by a person who, due to mental illness or

defect, lacked the capacity to contract at the time of entering into the agreement.” Sparrow v.

Demonico, 960 N.E.2d 296, 301 (Mass. 2012). A contract may be voidable due to incapacity where

a party to the contract is either “incapable of understanding and deciding upon the terms of the

contract,” id. (quoting Wright v. Wright, 29 N.E. 380, 381 (Mass. 1885)), or where “by reason of

mental illness or defect, [the person] is unable to act in a reasonable manner in relation to the




1
  The crossclaim plaintiffs have also filed a motion to dismiss their crossclaim (dkt. no. 87). That
motion is GRANTED.
2
  The TOD Agreement provides the following distribution: 20% to Katherine Flanders-Borden,
40% to William Sherry, 20% to David Flanders, 10% to Karyn Beedy, and 10% to Brett Peterson.
                                                 2
         Case 1:17-cv-11681-GAO Document 96 Filed 07/01/20 Page 3 of 5



transaction and the other party has reason to know of his condition.” Id. at 302 (quoting Krasner

v. Berk, 319 N.E.2d 897, 900 (Mass. 1974)). The burden of showing an incapacity to contract is

on the party seeking to void the contract, and “[m]edical evidence is necessary to establish that a

person lacked the capacity to contract.” Id. at 304.

       On this summary judgment record, no reasonable factfinder could find that at the time of

the contract, Roy was incapable of understanding and deciding upon its terms or was unable to act

in a reasonable manner in relation to the transaction and that Merrill Lynch had reason to know of

the condition. First, the undisputed facts show that the distributions specified in the TOD

Agreement were consistent with Roy’s wishes as he had stated them to multiple individuals,

including independent counsel who have no interest in the fund in question. Prior to signing the

TOD Agreement, Roy had expressed a desire that Borden—with whom he had a strained

relationship—should not receive the entirety of his multi-million-dollar estate and that he would

like to provide a benefit from the fund for several of his friends. He told his close friends Beedy

and Peterson that he did not want to leave his full estate to Kate. He also informed David Flanders,

his brother, that he did not want his daughter to get “anything” and instead planned to use a TOD

vehicle to be able to leave part of his estate to his closest friends. It was also a sentiment he

expressed multiple times to his friend and personal attorney of over twenty years, Richard Glidden,

who is not a beneficiary under the TOD Agreement. He told Glidden that he “[didn’t] want Kate

to get everything,” and the he wanted to “provide something” for brother and friends Sherry,

Beedy, and Peterson. (Aff. of Richard J. Glidden, Esq. ¶ 6 (dkt. no. 78-2).)

       Roy spent years working with Glidden’s daughter and law partner, Jessie McCann

Brescher, to craft an estate plan that did not bequeath his entire estate to his daughter, and instead

provided for Sherry, Beedy, Peterson, and Flanders. In February 2016, he met with Brescher and



                                                  3
         Case 1:17-cv-11681-GAO Document 96 Filed 07/01/20 Page 4 of 5



Glidden to discuss setting up a TOD account while he made decisions about the balance of his

estate. At that meeting, he reiterated his desire to leave a portion of his estate to the above-named

beneficiaries. Roy later obtained a blank TOD certificate, gathered the information necessary to

complete it, including obtaining the mailing addresses and social security numbers for the five

people he wanted to name as beneficiaries, and provided the information to Brescher to complete.

Brescher completed the form according to Roy’s specified requests.

       On March 22, 2016, Brescher met with Roy. Roy read the document and indicated he had

no questions. Brescher asked Roy if he was signing the form voluntarily as his free act and deed.

Roy reported that he was and then executed the document with Brescher notarizing it. Brescher

now avers that she “ha[s] no doubt that Roy understood what he was doing on March 22, 2016

when he signed the TOD [Agreement], what the document was designed and intended to

accomplish, and to whom he was planning to leave specified portions of his stock.” (Aff. of Jessie

McCann Brescher, Esq. ¶ 10 (dkt. no. 78-1).)

       Furthermore, multiple individuals who were in contact with Roy around the time he signed

the TOD Agreement have attested to his mental soundness, and there is no medical evidence in

the summary judgment record to the contrary. Brescher avers that every time she saw Roy in 2016,

including the date he signed the TOD, he “was lucid and mentally alert.” (Id.) Similarly, Glidden

asserts that every time he met with Roy in 2016, Roy was “upbeat, lucid, mentally alert, and able

to focus his attention” on the topic at hand, and that he “was mentally alert and focused” in the

months following the execution of the TOD. (Aff. of Richard J. Glidden, Esq. ¶¶ 4, 9.) His brother

attests that but for a brief hospitalization in 2015, “in all the times [they] talked, [Flanders] never

doubted he was in full control of his mental faculties.” (Aff. of David Flanders ¶ 7 (dkt. no. 78-

3).) His close friend and personal assistant Sherry noted that after he was hospitalized in 2015, he



                                                  4
         Case 1:17-cv-11681-GAO Document 96 Filed 07/01/20 Page 5 of 5



“seemed in full control of his mental faculties,” and to his knowledge only took medications

prescribed by his doctor. (Aff. of William Sherry in Supp. of Cross-cl. Plfs.’ Opp’n to Kate

Borden’s Mot. to Dismiss ¶ 7 (dkt. no. 78-4).) Additionally, Peterson “always found him

completely lucid and rather brilliant.” (Aff. of Brett Peterson ¶ 2 (dkt. no. 78-6).)

       Because Borden has failed to show a triable issue as to whether Roy lacked capacity at the

time he executed the TOD Agreement, the crossclaim plaintiffs’ Second Motion for Summary

Judgment (dkt. no. 76) is GRANTED. Merrill Lynch shall distribute the account ending in #3523

in accordance with the beneficiary designations identified in the TOD Agreement. Within seven

(7) days of this Opinion and Order, the crossclaim plaintiffs shall consult with Merrill Lynch and

file a proposed form of judgment.

       It is SO ORDERED.

                                                              /s/ George A. O’Toole, Jr.
                                                              Senior United States District Judge




                                                  5
